Title: To George Washington from Benjamin Lincoln, 8 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War Office August 8th 1782
                  
                  Doctor Vacher, who was before the year 1780 a Surgeon in one of the New York regiments, complains that by the new arrangement he was left out though senior to those appointed—this he thinks a hardship, and that justice is not done him—he requests an enquiry into the matter.
                  I wish, if he should apply to Your Excellency to have his right investigated in this way, that he might be indulged—it will save Congress the trouble of an application from him.
                  I have been honored with Your Excellency’s favors of the 30 ultimo and 2nd instant with the returns of the army.
                  So far as I understood the dispute between Lee’s legion and the other Corps of Horse—it was whether Lee’s as a legionary Corps or in any other way, could claim rank of the other regiments.
                  The colours are ready, and will be immediately sent—as also the drums and fifes as fast as they can be obtained.
                  I do myself the honor to enclose your Excellency some resolves of Congress which passed yesterday.  I have the honor to be Dr General with great esteem your obedient servant
                  
                     B. Lincoln
                  
               